Citation Nr: 0326986	
Decision Date: 10/09/03    Archive Date: 10/20/03

DOCKET NO.  00-09 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder.

2.  Entitlement to service connection for a left knee 
disorder.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Hannan, Counsel




INTRODUCTION

The appellant served on active duty in the Army June 1963 to 
June 1966.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from a June 1999 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Nashville, Tennessee that, in part, denied the 
appellant's claims of entitlement to service connection for 
right and left knee disorders.


REMAND

Review of the service medical records reveals that the 
appellant sustained fractures of both ankles in 1963 in-
service from a parachuting mishap.  The appellant is 
currently service-connected for a lumbar spine disability, as 
well as the bilateral ankle disability; each condition has 
been linked to the 1963 in-service incident.

Review of the post-service medical records reveals that the 
appellant was injured in a work-related incident in December 
1995.  He injured his left knee and his right ankle at that 
time.  A private medical record, dated December 11, 1995, 
indicates that a company doctor saw the appellant shortly 
after the incident, but these records are not in evidence.  A 
later record, dated December 18, 1995, indicates that an MRI 
was performed and revealed a possible injury to the lateral 
collateral ligament; the MRI report is not in evidence.  The 
appellant submitted a written statement, in September 1998, 
in which he reported that he had been awarded a 28% 
disability due to his left knee as a result of the 1995 fall.  
Not all of the records relating to this left knee injury are 
in evidence.  As such, the VA is on notice of records that 
may be probative to the claim.  See Robinette v. Brown, 8 
Vet. App. 69 (1995).  These records should therefore be 
obtained.

The evidence of record includes a written statement from a 
private chiropractor submitted in April 2000.  The 
chiropractor states that the appellant's knee pain was 
partially or possibly entirely the result of the in-service 
ankle fracture incident.

The appellant underwent a VA medical examination in February 
2003; the examiner reviewed the claims file.  The appellant 
complained of throbbing, aching pain in his knees.  He 
reported walking with a brace, instability of the knees and 
the use of pain medication.  Physical examination revealed 
decreased range of motion with a loss of 20 degrees of motion 
in each knee and bilateral crepitus, the right worse than the 
left.  Radiographic examination of each knee was normal.  The 
examiner rendered a diagnosis of early degenerative arthritis 
of each knee.  The examiner further stated that it was as 
likely as not that the appellant's bilateral knee condition 
is related to his military service in that the high impact 
parachute landings caused compression in both knees and that, 
therefore, the degenerative condition was related to service.

The RO denied service connection for traumatic arthritis of 
the knees because there is no radiographic evidence of the 
existence of any arthritis in either knee.  The only 
diagnosed knee condition of record is early degenerative 
changes.

The Board notes that, while the case was in appellate status, 
the Court clarified the scope of the duty to assist 
provisions contained in the VCAA.  In particular, the Court 
has found that the provisions of 38 U.S.C.A. § 5103(a) must 
be fulfilled satisfactorily before a case is ready for Board 
review.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
See also Charles v. Principi, 16 Vet. App. 370, 373-374 
(2002).

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

Finally, in a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003), the United States Court of Appeals for the Federal 
Circuit invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.§ 
5103(b)(1).  The Court made a conclusion similar to the one 
reached in Disabled Am. Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a 
related Board regulation, 38 C.F.R. § 19.9).  The court found 
that the 30-day period provided in § 3.159(b)(1) to respond 
to a VCCA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  Therefore, 
since this case is being remanded for additional development 
or to cure a procedural defect, the RO must take this 
opportunity to inform the appellant that notwithstanding the 
information previously provided, a full year is allowed to 
respond to a VCAA notice.

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent. 

2.  In particular, the RO must notify the 
appellant of the information and evidence 
needed to substantiate his claims and of 
what part of such evidence the Secretary 
will attempt to obtain on his behalf.  
See Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002).

3.  The RO should obtain the Workers 
Compensation and employer medical records 
associated with the December 1995 
industrial accident.  

4.  The RO should contact the appellant 
to determine the names, addresses, and 
dates of treatment since service by any 
physicians, hospitals or treatment 
centers (private or VA) who provided him 
with relevant evaluation or treatment for 
his knees.  After obtaining the 
appropriate signed authorization for 
release of information forms from the 
appellant, the RO should contact each 
physician, hospital, or treatment center 
specified by the appellant to obtain any 
and all medical or treatment records or 
reports relevant to the above mentioned 
claims, including, but not limited to, 
all pertinent VA treatment.  All pieces 
of correspondence, as well as any medical 
or treatment records obtained, should be 
made a part of the claims file. 

5.  Thereafter, the RO should 
readjudicate the appellant's claims.  If 
the benefits sought on appeal remain 
denied, the appellant and the appellant's 
representative should be provided a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The appellant is hereby notified that it is the appellant's 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



		
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


